Citation Nr: 0823779	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability evaluation due to 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1999 to October 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to TDIU.  He is currently 
service connected for sleep apnea with a 50 percent 
evaluation, anxiety disorder with a 30 percent evaluation, 
essential hypertension with a 10 percent evaluation, 
reoccurring cluster headaches with a 10 percent evaluation 
and non alcoholic steatohepatitis rated as noncompensable.  

The VCAA requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  
The VA is obligated to conduct "'a thorough and 
contemporaneous medical examination'" when necessary.  
Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court specifically stated that 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service- connected disability has on his ability 
to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2004); 
Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

In this case the veteran has claimed that his service 
connected disabilities prevent him from obtaining gainful 
employment.  He argues that he has sought employment to no 
avail, that he is afraid to drive due to his poor 
concentration and is afraid to cause bodily harm to someone 
else and himself; he argues he cannot be around other people 
as he is irritable and is a loner; and that he has a history 
of taking prescribed antidepressants which make him unstable 
and incoherent.  VA outpatient treatment records document 
that the veteran has been unemployed since 2004 when he left 
active service.  A VA examination report of July 2005 notes 
that the VA examiner stated that the veteran appeared 
motivated to work but clearly needed some aggressive 
treatment in order to return him to the workplace and 
estimated occupational impairment at the time to be moderate 
to severe.  A VA examination report of August 2006 notes that 
the veteran reported he had not really pursued any kind of 
work as he is afraid he could not handle it.  He further 
stated he no longer drives due to having such poor 
concentration he is afraid of getting into a car accident.  
Another VA examination report dated that same month notes the 
veteran reported having applied for 12 to 13 jobs at various 
places and not being hired.  He also reported he had daily 
doctor's appointments for some time.  He stated he started 
college in 2006 but has missed a lot of classes and believes 
his emesis and somnolence are his main problems for not being 
able to work or go to all his classes.  

The Board notes that while the veteran has undergone several 
VA examinations addressing his service connected disabilities 
and occupational histories have been recorded, the examiners 
have not provided an opinion concerning the impact the 
veteran's service-connected disabilities have on his ability 
to secure and maintain gainful employment.  The Board finds 
that the veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain gainful employment as a result of his service-
connected disabilities.  See Friscia, supra. 

Accordingly, the case is REMANDED for the following action:
The AOJ should schedule the veteran for 
an appropriate VA examination to 
determine the effect of his service-
connected disabilities on his 
employability.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran is unable to secure or maintain 
substantially gainful employment solely 
as a result of his recognized 
disabilities, including sleep apnea, 
anxiety disorder, essential 
hypertension, reoccurring cluster and 
non alcoholic steatohepatitis.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

